—Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered January 27, 1999, which revoked defendant’s probation and imposed a term of imprisonment.
The record demonstrates that defendant pleaded guilty to a violation of probation after receiving three years’ probation for the crimes of criminal assault in the third degree, endangering the welfare of a child and reckless endangerment in the third degree, in satisfaction of an indictment which charged defendant with the crimes of criminal assault in the second degree, four counts of reckless endangerment in the second degree and three counts of endangering the welfare of a child. Defendant was sentenced to one year in jail for violating his probation.
Defense counsel now seeks to be relieved of his assignment as counsel for defendant on the basis that there are no non-frivolous issues which can be raised on appeal. Upon review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, Spain, GrafFeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to tie relieved of assignment granted.